






                                    Exhibit 10.68

December 4, 2007






Judith Rodin, PhD.
President
The Rockefeller Foundation
420 Fifth Avenue
New York, NY  10018


Dear Judith:


This will confirm the following agreement relating to the deferral of your
director's fees in 2008.


1.           All director's fees and retainers ("Fees")  payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2008 through December 31, 2008, will be deferred and paid to you in
accordance with this letter agreement.


2.           Interest will be accrued on the amounts to be paid on a deferred
basis pursuant to paragraph 1 above, from the date such fees would otherwise
have been paid to the date actually paid, at the prime rate which The Chase
Manhattan Bank (National Association) from time to time charges in New York for
90-day loans to responsible commercial borrowers, such interest to be compounded
monthly.


3.           On the 30th business day after the date when you cease to be a
Director of AMR Corporation, and any affiliates, and cease rendering services,
the total amount to be paid on a deferred basis plus the aggregate amount of
interest accrued thereon will be paid to you in a lump sum distribution.  The
Stock Equivalent Units previously accrued pursuant to the Directors’ Stock
Equivalent Plan will be converted to cash and paid to you by multiplying the
number of such Stock Equivalent Units by the arithmetic mean of the high and the
low of AMR stock ("fair market value") during the month when you ceased to be a
Director of AMR Corporation and any affiliates, and cease rendering
services.  This cash amount will be included in the lump sum distribution.
Payment cannot be accelerated.


4.           In the event of your death, the amounts outlined in Paragraph 3
above shall be paid to the Trustees under your Revocable Agreement of Trust,
dated September 15, 1997, as amended February 20, 2004, Judith Rodin Settlor and
Trustee.  The payments contemplated by this paragraph 4 will be made on the 30th
business day following the date of your death.

 
 

--------------------------------------------------------------------------------

 

If the foregoing is satisfactory to you, please indicate by signing one of the
originals (two are enclosed) and returning it to me.




Very truly yours,


/s/ Kenneth W. Wimberly




Kenneth W. Wimberly
Corporate Secretary








Accepted and agreed:








 _/s/ Judith Rodin_       __________
Judith Rodin






__12/06/07___________________
Date



